Title: To Alexander Hamilton from John F. Hamtramck, 29 November 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Pittsburgh November 29. 1799
Sir
I have the honor to acknowledge your letter of the 11th Inst. and shall pay particular attention to its contents.
The packet Boat at Detroit is a small Vessell which (I have been informed) was directed to be built by General Wilkinson as also a nother Vessell which is to be a Brigg. the Packet is begun, the Brig which is a very handsome one, was, when I was at Detroit nearly finished. there is also at Detroit a Sloop which was purchased by General Wayne in 1796. this Vessell wants considerable repairs to make her fit to sail next Spring, the Carpenters who built the Brig have been discharged and gone, so that the packet (which I think a very necessary Vessell,) will have but a bad chance of being finished this Winter, unless Carpenters can be procured at Detroit.
The Claims the United States have at Detroit are founded on the following information, to wit, that which was called the Kings domain, was deemed the property of the Crown, consequently must be now the property of the United States. if I recollect right it is forty two and one half Gunters chain in breadth from East to West, and extends back an unlimited distance. five chains and fifty two links of this Domain on the West side, is now claimed as part of the Estate of the late Willm McCoomb formerly a Merchant at Detroit—on the East of the Town and on the front of the Domain there are a number of Lots occupied by individuals who holds, (as I am informed) those places by virtue of Deeds from British Commandg. Officers, an authority I believe that none of them ever had. There is also some small Lots adjoining the Esplanade of the Fortress formerly deemed the property of the Crown, but like the front of the Domain are possessed by individuals. Hog Island which contains near 3000 Acres a little below the Town, and our side of the line (the Ship chanel being on the East side of it.) I am informed was considered the property of the Crown, and an appendage to the Garrison. being occupied for pasturing the officers Cows & Horses. is now claimed as part of the Estate of Wm McComb.
Agreeably to directions received from General Wilkinson I enclose you Copies of two Letters from me to him, and a Copy of the Monthly Return of the troops.
I am Sir with the greatest Respect   Your Most Obdt Servt

J F Hamtramck
Major Gen. Hamilton

